DETAILED ACTION
Applicants Amendment and Response filed 11/15/2021 have been entered.  Upon entry of this Examiner’s Amendment, claims 1-3, 7, 9-11, 18-26, 28 and 30 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Sequence Compliance
Applicants’ Sequence Listing, filed 11/15/2021 is proper and has been entered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keith Haddaway on December 27, 2021.
The application has been amended as follows: 

In claim 2, replace the phrase “the culture medium” with – the differentiation medium—.
In claim 3, lines 3-4, replace the phrase “the culture medium” with – the differentiation medium—.
Replace claim 9 with the following:
9.	The method of claim 1, further comprising a step of encapsulating the EVCs of step d) in a hydrogel.
	4.  In claim 11, line 2, insert the phrase – of step d) – in after the term EVCs.
Cancel claim 12.
Replace claim 18 with the following:
18.	  The method of claim 1, further comprising: step e) forming EVC vascular networks comprising endothelial cells and pericytes.
	7.  In claim 19, line 2, insert the phrase – of step d) – after the term EVCs.
	8.  In claim 24, line 2, replace the term “Networks” with – networks –.
 	9.  In claim 24, line 5, insert the phrase – and pericytes – after the term “cells”.
	10. Replace claim 25 with the following:
		25.  The method of claim 24, wherein the EVC networks are administered by implantation into a diabetic wound in a diabetic subject and reestablish blood flow and improve wound healing rate when compared to a diabetic subject that has not been administered the EVC networks.
	11.	 Replace claim 26 with the following:
		26.	The method of claim 24, wherein the wound is a diabetic ulcer.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claims have been limited in scope to the unpredictable result.  In particular, the claims are limited to the use of a specific ROCK inhibitor, Y-27632 to produce a specific yield of cells (at least 47% of the EVCs express vascular endothelial cadherin).  As evidenced by the Gerecht Declaration, one of skill in the art could not have predicted this specific yield of VEcad+ cells as evidenced by the art of Kusuma et al., which shows that while H9 precursor cells, which are an hESC cell line, yield differentiated cells where about 40% of the differentiated cells express VEcad, hiPSC cell lines, such as MR31 precursor cells, actually only yield differentiated cells where about 20% of them express VEcad (see Figures IB and S2).  Thus, the claims are limited to the specific starting cell (hiPSCs), the specific factors used to produce EVCs, and the specific yield of EVCs taught by the disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thaian N Ton whose telephone number is (571)272-0736.  The examiner can normally be reached on First Week: M-Th, 7:30-4:30 PST; Second Week: M-F, 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thaian N. Ton/           Primary Examiner, Art Unit 1632